DETAILED ACTION
Claims 21-29 are considered for examination. Claims 1-20 are canceled. Claims 21-29 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive in full.
Previous informalities have been resolved upon amendment and is appreciated by the Examiner. However, new informalities and issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §112(a) on page 8-9 that the specification provides sufficient support for the claim limitation, The Office finds this argument non-persuasive. 
Regarding arguments that “recording a teaching video of the first student teaching the second student about teaching information of the teaching videos”, The Office finds this argument non-persuasive. Cited paragraph [0074] merely recites that a student records teaching videos of teaching others and the recorded teaching videos are sent and stored in the database. This does not describe that they are teaching another student and that the second student is another member of the platform who has also consumed teaching videos as required in the claim, nor does it describe that the content of the training video is related to the teaching videos, nor does it describe that second student is physically within the training video which is broadly feasible in the claim language. The language in [0043] describes 
Regarding arguments that the specification supports “recording the training video in the first electronic device by the first student”, The Office finds this argument non-persuasive. Cited paragraph [0034] merely describes that the student may access the online platform using electrical devices and [0074] describes that the teaching videos may be recorded by the student and sent to the database. This does not disclose that the student uses their electronic device to make and send such recordings as explicitly required in the claim. Described use of a camera device for recording the videos on any electronic device, let alone the first or second electronic device, is absent in the specification. Similar reasoning for recording by the second electronic device is not found persuasive.
Regarding arguments surrounding claim 26, The Office finds this argument non-persuasive. Instead of having the second student progress through the grading process separately from the first student, the claims currently recite displaying the graduation of the “first student”, and having the evaluation be done on the same “training video” of the first student teaching the second student, which is not supported in the specification. Enabling students to view the graduation status of other students, and assessing a student based upon the training video of another student is not described in the disclosure. For at least these reasons, the rejections under §112(a) are adapted and maintained herein.
In response to applicant's arguments under 35 U.S.C. §101, on page 15-17, that the newly drafted claims recite patent eligible subject matter, The Office finds this argument non-persuasive. The mere inclusion of a generic first and second electronic device which are utilized to perform the embodied judicial exception in a conventional online platform via does not integrate the judicial exception into a practical application or recited significantly more. As noted in DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245 (Fed Cir. 2014), “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. 134 S. Ct. at 2358. The bare fact that a computer exists in the physical rather than purely conceptual realm ‘is beside the point.' id." (See DDR pg. 17). The mere utilization of an electronic device for recording a video is readily appreciable in the human analog (e.g., a third party observation of the interaction) and involves only conventional components which may be present in the Ameranth case.
Regarding arguments that the method is now physically conducted on a computer/server interacting system does not obviate the issue that the claims are directed toward a judicial exception. The added limitations have a readily appreciable human analog and is merely the result of using conventional computer technology as a tool for automation. Requesting of graduation may come from a student or a teacher in the real world and merely adding a button to facilitate this function in a computer interface does not confine the use of the judicial exception to a practical application nor recite significantly more.
Regarding arguments that the amended invention constitutes an improvement to technology or a technical field, The Office finds this argument non-persuasive. The alleged improvements specify an improvement to the human analog itself through mere automation and are not a consequence of an improvement to a technical system or a field of technology. For at least these reasons the rejection under §101 is adapted and maintained in the present rejection.
In response to applicant's arguments under 35 U.S.C. §103, that the previous combination of references fails to disclose the amended invention, The Office finds this argument persuasive in part, however moot in light of a newfound combination of references which renders the newly claimed invention obvious as detailed below. The Office notes that the language in argument (c) is not present the in claims. The language provided for in claim 26 requiring that the second student is graded based upon the training video of the recording of the first student teaching the second student and having the second student submit a grading request through the same user interface component, while not support by the specification, is not found in the cited prior art of recorded and no art rejection is provided accordingly. For at least these reasons the rejection under §103 is adapted and maintained herein.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various . 
Claim Objections
Claim 21, 23, and dependents thereof are objected to because of the following informalities: 
Claim 21 recites “in response to a request of accessing to the online platform” in (c) which should read, “in response to a request of accessing 
Claim 23 recites “the number of teaching video” in line 2 which should read, “the number of teaching videos” (emphasis added).
Appropriate correction is required.
Specification
The specification objected to because of the following informalities:  
¶ [0050] recites “The students can be graded to junior students and senior students. The senior students can also be graded to teachers….”, which uses the word “to” where “by” should be used. Corrections throughout this paragraph and the rest of the specification should be made where appropriate. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system “recording a training video of the first student teaching the second student about teaching information of the teaching videos”. Examples in the specification are detailed for instances of a teacher recording a teaching video generically teaching others in ¶ [0049] and [0023], however a description of the recorded training video physically including the second student, for the content of the training video being about the teaching information of the teaching videos that the second student has consumed, for the teaching to be directed toward a second student, and/or including feedback information interactive between the first student and the second student is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to remove any limitations regarding the content of the recorded teaching video or the involvement of the second student or feedback information therein, or pointing to the particular paragraphs of the specification which provide support for such limitations in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claim 24, 28, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system “recording the training video in the first electronic device by the first student”. Examples in the specification are detailed for instances of a teacher recording a teaching video generically teaching others in ¶ [0049] and [0023] and using an electronic device to access the online platform in [0034], however a description of using the same electronic device which access the online platform to also record a video of the user teaching others is not provided in the specification. Additionally, regarding claim 28 with respect 
Claim 25, 29, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system “recording the training video in the second electronic device by the second student and sending the training video to the teaching database of the online teaching system”. Examples in the specification are detailed for instances of a teacher recording a teaching video generically teaching others in ¶ [0049] and [0023], however a description of the recorded training video being recorded by an electronic device of another student is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to remove such limitations, or pointing to the particular paragraphs of the specification which provide support for such limitations in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claim 26 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system “receiving a grading request from the second student through a grading information section of the web page of the online teaching system; searching and retrieving the training video associated with the second student in the teaching database of the online teaching system; sending the training video to a teacher for analyzing to obtain a grading result…”. Examples in the specification are detailed for instances of a student recording a teaching video generically teaching others in ¶ [0049] and [0023] and providing this video to other teachers for grading in [0053], however a description of the grading request for a first student originating from another student and being sent in from the another student using the same webpage as the first user is not provided in the specification. Furthermore displaying the graduation status of the first 
Claim 23, 27 and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system “obtaining the number of teaching video associated with the first student, if the number of teaching video associated with the first student is less than a preset number then the first student is not graduated”. Examples in the specification are detailed in ¶ [0054] wherein a student must teach three students to graduate, however a description of the requirement to graduate being related to a number of a teaching videos is not provided in the specification. It is possible that the teaching videos will include two or more other students at a time and the therefore the requirement to graduate is not in any way related to the number of videos. To remedy such issue, examiner suggests narrowing the scope of the claim to remove such limitations, or pointing to the particular paragraphs of the specification which provide support for such limitations in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27, and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


















Claim 23 and 27 recite the limitation "the number of teaching videos" in line 3 (w.r.t. claim 23).  There is insufficient antecedent basis for this limitation in the claims.
In view of the rejections above under 35 USC § 112, the claims referred to in all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claim 21 recites an abstract idea of a teacher assessing a student teachers teaching performance which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
an online teaching method via a system comprising an online teaching system, a first electronic device, and a second electronic device  wherein a group of teachers work to evaluate each other’s teaching performances, comprising the steps of: 
(a) identifying and associating account to a second student in response to 5a request of accessing an online platform of the online teaching system from the student requesting from the first electronic device wherein the other teachers verify a student teacher’s identity and profile information; 
(b) generating a video interaction section in a web page of an online teaching system for displaying a teaching video according to a question provided by the second student, wherein the teaching video is cut into segments for displaying wherein the other teachers provide videos for the student teacher to watch of how to teach a subject, based on a question that the student teacher has, wherein the videos are paused every so often; 
(c) identifying and associating account to a first student in response to a request of accessing to the online platform of the online teaching system from the first student requesting from the first electronic device, and associating the account of the first student to the account of the second student wherein a second student teacher is paired with the student teacher;
(d) recording a training video of the first student teaching the second student about teaching information of the teaching videos and feedback information interacting between the first and second student wherein the second student teacher is recorded re-teaching the video content to the student teacher and the student teacher provides comments/questions/feedback to the second student teacher;  
(e) storing the training video to the online teaching system, wherein the training video related to a question in a database is linked wherein the recorded training video is stored in a physical location/archive based on the question to which it is relevant10 wherien ; and 
(f) determining the graduation of the first student by the judgement of the first student teaching the second student wherein a grading teacher of the group of teachers determines if the second student teacher is fit to become a full teacher based on viewing the video.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a interaction of a group of teachers teaching and assessing the teaching skills of a student teacher, and (2) the mental process a group of teachers take to determine a grade and interact with a student teacher to determine if they are ready to graduate. That is, other than reciting a “online” method, controlled by an “online teaching system”, including a first and second “electronic device” which display training videos on “a web page” and store data in “a database” nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a control center of an online teaching system to perform the claimed method steps. The online teaching system is recited at a high-level of generality (e.g., a generic computer interface which connects with others via a network) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e), as it does not confine the judicial exception to a particular machine, transform an article to a different state, or otherwise meaningfully limit the use of the judicial exception. Additionally, these additional elements fail to provide an improvement to the technical field of providing student teacher assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. Any technical features implemented in the provision of the system online is devoid from the claim language. The additional limitation in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a teaching assessment, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
TLI Communications and OIP Techs., Inc., v. Amazon.com, Inc. Generic user interfaces provided through the use of a web page to show content is deemed conventional as per Ameranth, TLI Communications, and Affinity Labs V. Amazon, based on [0034], [0039]-[0040] of the specification which relies upon the well known nature of web page implementations for written description support and as officially noted by the examiner as conventional herein. The storage of data within a database and user account and linked to particular questions is deemed conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc., and Alice Corp. The associating of user accounts in the online platform is seen conventional as addressed in MPEP§2106.05(d)(II)(i) and officially noted by the Examiner herein. Furthermore, to the extent to which the application claims that the processor acts to authenticate user information and transmit information over the network is merely utilizing a computer for its most basic function as in Bancorp Services v. Sun Life and is officially noted as conventional by the Examiner herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, most dependents simply further exemplify aspects of the abstract student teacher learning and assessment process and mental processes performed therein. For example, claim 22 and 26 fail to differentiate from the human analog noted herein 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (US Pub. 2012/0208168 A1) in view of Stokman et al. (US Pub. 2015/0242104 A1), Drane et al. in further view of Volpa et al. (US Pub. 2016/0351064 A1) and, additionally or alternatively, Boulware et al. (US Pub. 2015/0056584 A1).
In re Claim 1, Atkinson et al. discloses: an online teaching method via a system comprising an online teaching system, a first electronic device, and a second electronic device, wherein under control of a control center of the online teaching system(at least at [0009]-[0012], and Figures 1, wherein Atkinson discloses an online system for a teacher to act as a student by having recordings of their own teaching performances be evaluated and by learning from teaching videos recorded by others. Wherein the teacher records and uploads their own teaching videos in Figures 19, 22, and [0134]-[0137]. Wherein the teacher logs into the online system into their personal account in Figure 27, 28, and [0176]-[0177]. Wherein the teacher may view and comment on the teaching videos of other teachers as in Figures 30-38, and [0180]-[0215]. Where also in Figures 37-38 other teachers may evaluate the teacher’s recorded videos as in [0201]-[0215]. Wherein the evaluation process is described in Figures 43 and 44 and [0217]-[0238]. Wherein the online teaching system is implemented on server (120), the student teacher accesses the system via device (110) and captures recordings of their own teaching via device (110), wherein the second/other user’s access the content via their own remote computers (130)), the method comprises the steps of: 
(a) identifying and associating account to a second student in response to a request of accessing to an online platform of the online teaching system from the first student requesting from the second electronic device (at least at Figures 27 and 28, and [0176]-[0177], wherein a user who acts as a student within the system logs into the online platform in Figure 1 and their associated account); 
(b) generating a video interaction section in a webpage of the online teaching system for displaying a teaching video according to a [search] provided by the second student, […] (at least at Figure 28 and 30-35, wherein videos of other teachers teaching a subject is provided to the user to view and comment on in [0177]-[0200]. Wherein the webpage is displayed based on a search input (3030) provided by the user in [0180]); 
(c) identifying and associating account to a first student in response to a request of accessing to an online platform of the online teaching system from the first student requesting from the first electronic device, and associating the account of the first student to the account of the second student (at least at Figures 27 and 28, and [0176]-[0177], wherein another teacher user logs into the system via their own electronic device (130/232) in Figure 1/2 and accesses their associated account. Wherein Figure 44, the 
(d) recording a training video of the first student teaching the second student […] and feedback information interacting between the first and the second student (at least at Figure 44, wherein (4402) a video is captured of the student teacher recording a video of themselves teaching content which is presented to the second teacher for evaluation in (4434-4444). Wherein the system also records feedback from the second teacher regarding the student teacher’s performance in (4434-4444) and the student teacher’s feedback regarding the first user’s performance in (4424,4428, and 4430). At least at Figure 38, 43, 44, and [0201]-[0238], wherein other teachers and/or a principal may grade videos that the user has uploaded to the online system. See specifically, [0214], [0215]. See also at least at Figures 30-38, wherein the user interacts with other teachers in a comment section of a video they are watching. Wherein Figures 43-44, other teachers may also provide comments on the user’s recorded teaching videos that they have uploaded);
(e) storing the training video to a teaching database of the online teaching system, wherein he training video  […] is linked (at least at (4402/4404) wherein the captured video of the student teacher teaching is uploaded to the system for storage and is linked to the teacher’s account);
(f) determining the [performance] of the first student by the judgement of the first student teaching the second student (at least at Figures 38, 43, and 44, wherein the grades received from the other teacher and/or a principal when evaluating the user’s submitted teaching videos are indicative of a performance of the student teacher user teaching the evaluator).
Atkinson et al. is arguably silent on the video being selected according to a question provided by the second student and the videos being related to a question in a database is linked, but Stokman et al. teaches: [a video learning system, comprising] generating a video interaction section in a webpage of the online teaching system for displaying a teaching video according to question provided by the second student, wherein the teaching video is cut into segments (at least at ¶ [0037], [0095] and Figures 6 and 8, wherein a database is established organizing videos according to governing questions that user’s may ask. Wherein when a user inputs a question such as “how to upgrade software” a teaching video is 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Atkinson et al. to have the teaching videos be searchable based on user questions and be linked to the questions in the database and cut into segments, as taught by Stokman et al., for the purpose of promoting a greater organizational structure within the online learning system for the benefit of facilitating the user to watch videos and portions of those videos that they are most interested in learning and reducing the chances the user views content they already understand or are not interested in consuming.
Atkinson et al. is arguably silent on, but Drane et al. teaches: [a video learning system, comprising] recording a training video of the first student teaching the second student about teaching information of the teaching videos (at least at ¶ Figure 3 and [0029]-[0034], wherein a teaching video segment is played for a user and then paused, and the user must record their own reply to the scenario, perhaps after watching the master teachers action in order to best emulate the master’s presentation. See also [0045] and [0046]-[0050]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Atkinson et al. to have the teaching videos the user recorded be about the same content as the videos available for consumption on the platform, as taught by Drane et al., for the purpose of testing the user on their ability to emulate the taught material for the benefit of aiding the user improve their instructional technique after receiving ample training to improve the feedback and training process and avoid testing the user on aspects of teaching which they are not ready to demonstrate.
Atkinson et al. is arguably silent on, but Volpa et al. teaches: [an online learning and skill evaluation system, comprising] determining a graduation of the student by the judgment of the student [] (at least at Figure 20, 21, and [0125] wherein a user is awarded an achievement badge if their score on a particular video which is graded by another user is above a threshold value). Additionally or alternatively, if the awarding of badges is not seen as “graduating” under MPEP §2120(I)(A), Boulware et al. teaches: wherein the awarding of badges constitutes a student graduating (at least at [0021]).
Atkinson et al. to have the student be evaluated to be graduated upon receiving a particular badge for an uploaded video, as taught by Volpa et al. and/or Boulware et al., for the purpose of providing a practical assessment for certifying teachers utilizing the application in a skill for the benefit of improving teacher certification standards and enabling teacher’s with skills to prove their proficiency within the system.
In re Claim 22, the previous combination of Atkinson et al., Stokman et al., Drane et al., and Volpa et al., and/or Boulware et al. as applied to claim 21 discloses the claimed invention as shown above. Atkinson et al. further discloses: wherein the step (f) further comprises the steps of: receiving a [grading] request for the first user through a [interface] of the online teaching system  (at least at Figure 44, wherein the student teacher initiates the grading request as in ¶ [0227]); searching and retrieving the training video associated with the first student in the teaching database of the online teaching system  (at least at Figures 19, 22, wherein the user uploads videos where they are teaching others. Wherein this content is stored within databases (142 and 124) in [0074]. Wherein this content is accessed by teachers and/or the principal who are reviewing the user’s work in Figures 43-44 as the video is stored within some database of the server and is retrieved for viewing); sending the training video to a teacher for analyzing to obtain a grading result (at least at (4428), wherein the training video is sent to a fellow teacher); determining the [performance] of the first student by the grading result (at least at Figures 38, 43, and 44, wherein the grades received from the other teacher and/or a principal when evaluating the user’s submitted teaching videos are indicative of a performance of the student teacher user teaching the evaluator); displaying the [grades] of the first student in the [interface] of the online teaching system (at least at (4340) or (4448) wherein the teacher logs in to view the results of the feedback).
Atkinson et al. is arguably silent on receiving the graduation request through a graphing information section of the web page of the online teaching system and displaying the graduation in the grading information section of the webpage, but Volpa et al. teaches: [an online learning and skill evaluation system, comprising] receiving a graduation request from the first student through a grading information section of the webpage of the online teaching system; displaying the graduation of the first student in the grading information section of the web page of the online teaching system (at least at 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Atkinson et al. to provide a grading information section of a web page for recieving graduation requests and displaying graduation results, as taught by Volpa et al., for the purpose of providing a practical interface to enable a user to submit and view the results of submitted work and their current badges for the benefit of facilitating user interactivity.
In re Claim 23, the previous combination of Atkinson et al., Stokman et al., Drane et al., and Volpa et al., and/or Boulware et al. as applied to claim 22 discloses the claimed invention as shown above. Atkinson et al. is arguably silent on, but Volpa et al. teaches: obtaining the number of teaching video associated with the first student, if the number of teaching video associated with the first student is less than a preset number then the first student is not graduated (at least at [0125], wherein a veterans medal badge is only obtained when a defined number of video role plays are completed. See also MPEP §2111.04(II) wherein the conditional limitation fails to receive patentable weight). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Atkinson et al. to graduate the student when the student has uploaded a sufficient number of videos, as taught by Volpa et al., for the purpose and benefit of ensuring the user is experienced with teaching before providing an achievement indicator to the student.
In re Claim 24, the previous combination of Atkinson et al., Stokman et al., Drane et al., and Volpa et al., and/or Boulware et al. as applied to claim 23 discloses the claimed invention as shown above. Atkinson et al. further discloses: recording the training video in the first electronic device by the first student and sending the training video to the teaching database of the online teaching system (at least at Figures 19, 22, wherein the user uploads videos where they are teaching others via a camera of their electronic device (110) also seen in Figure 46, among others. Wherein this content is stored within databases (142 and 124) in [0074]. Wherein this content is accessed by teachers and/or the principal who .
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Atkinson et al., Stokman et al., Drane et al., and Volpa et al., and/or Boulware et al. as applied to claims 21 and 22, respectively, in view of Feng (US Pub. 2015/0269857 A1).
In re Claim 25, the previous combination of Atkinson et al., Stokman et al., Drane et al., and Volpa et al., and/or Boulware et al. as applied to claim 23 discloses the claimed invention as shown above. Atkinson et al. further discloses: recording the training video in the [first] electronic device by the [first] student and sending the training video to the teaching database of the online teaching system (at least at Figures 19, 22, wherein the user uploads videos where they are teaching others via a camera of their electronic device (110) also seen in Figure 46, among others. Wherein this content is stored within databases (142 and 124) in [0074]. Wherein this content is accessed by teachers and/or the principal who are reviewing the user’s work in Figures 43-44 as the video is stored within some database of the server and is retrieved for viewing).
Atkinson et al. is arguably silent on the second student recording the training video in their own electronic device, but Feng teaches: [an online learning and skill evaluation system, comprising] recording the training video in the second electronic device by the second student (at least at Figure 1A, (106) and ¶ [0026], wherein an onsite observer may record the video of the student teacher (102) and send the videos to the server for grading in (122)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Atkinson et al. to have the student teacher’s performance be recorded by a second electronic device, as taught by Feng, for the purpose of enabling other camera angle views to be captured by live persons for the benefit of increasing the variety of viewpoints and reducing the chance that an error in recording occurs.
Examiner’s Note
No art rejection is provided for claims 26-29 due to the issues under §112(a).
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the amended features and the invention as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf